UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number: 333-156594 Amarok Resources, Inc. (Exact name of small business issuer as specified in its charter) Nevada 98-0599925 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 30021 Tomas Street Suite 300 Rancho Santa Margarita, California 92688 (Address of principal executive offices) (949) 682-7889 (Registrants telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company; as defined within Rule 12b-2 of the Exchange Act. o Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yesx No The number of shares outstanding of each of the issuer's classes of common equity as of January 31, 2011: 76,404,240 shares of common stock 1 Table of Contents Amarok Resources, Inc. (Formerly Ukragro Corporation) (An Exploratory Stage Company) Contents Page Number PART I FINANCIAL INFORMATION Item 1 Financial Statements January 31, 2011 Balance Sheets 3 Statements of Operations 4 Statements of Cash Flows 5 Notes to the Financial Statements 6 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3 Quantitative and Qualitative Disclosures About Market Risk 20 Item 4 Controls and Procedures 20 Part II OTHER INFORMATION Item 1 Legal Proceedings 21 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3 Defaults Upon Senior Securities 21 Item 4 [Removed and Reserved] 21 Item 5 Other Information 21 Item 6 Exhibits 21 SIGNATURES 22 2 Table of Contents PART I - FINANCIAL INFORMATION Item 1 - Financial Statements Amarok Resources, Inc. (An Exploratory Stage Company) Balance Sheets January 31, October 31, (unaudited) Assets Current assets Cash and cash equivalents $ $ Prepaid consulting - Prepaid rent Prepaid services Security deposit Total assets $ $ Liabilities and stockholders' equity (deficit) Current liabilities Accounts payable $ $ Accounts payable - related parties Stockholders' equity (deficit) Common stock, 175,000,000 shares authorized, $0.001 par value, 76,404,240 shares issued and outstanding at January 31, 2011 and 76,404,240 shares issued and outstanding at October 31, 2010 Additional paid-in capital (deficit) Accumulated deficit ) ) Deficit accumulated during the exploratory stage ) ) Total liabilities and stockholders' equity (deficit) $ $ (The accompanying notes are an integral part of these unaudited condensed financial statements) 3 Table of Contents Amarok Resources, Inc. (An Exploratory Stage Company) Statements of Operations (Unaudited) From February 1, 2010 through For the Three Months Ended January 31, 2011 January 31, (Exploratory Stage) Operating expenses Exploratory costs $ $
